Exhibit 3.1a ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Certificate of Designation (PURSUANT TO NRS 78.1955) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090179385-14 Filing Date and Time 02/25/2009 11:45 AM Entity Number C2323-1968 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1. Name of corporation: CENTEX CORPORATION 2.
